                                                                                                           E-FILED
                                                                  Wednesday, 05 February, 2020 10:50:03 AM
                                                                               Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS

GREGORY CONLEY,                                         )
                                                        )
                                Plaintiff,              )
        v.                                              )       No.: 19-cv-4237-JBM
                                                        )
GREGG SCOTT, et al.,                                    )
                                                        )
                                Defendants.             )

                                         MERIT REVIEW

        Plaintiff is pro se civil detainee at the Illinois Department of Human Services (“IDHS”)

Rushville Treatment and Detention Center. Plaintiff has filed a complaint and petition to

proceed in forma pauperis (“IFP”) under 28 U.S.C. §1915 (a)(1). Section 1915 (a)(1) “is

designed to ensure indigent litigants meaningful access to the federal courts.” Christophel v.

Brandl, No. 08-755, 2008 WL 5429658, at *1 (E.D. Wis. Dec. 31, 2008) citing Neitzke v.

Williams, 490 U.S. 319, 327 (1989). A court must, however, dismiss cases proceeding in forma

pauperis "at any time" if the action is frivolous, malicious, or fails to state a claim, even if part of

the filing fee has been paid. The Court has determined that Plaintiff’s allegations of poverty are

true and now reviews the complaint to determine whether it is frivolous, fails to state a claim, or

seeks monetary relief against a defendant immune from suit. 28 U.S.C. §1915(e)(2).

        When reviewing the complaint, the Court accepts the factual allegations as true, liberally

construing them in Plaintiff's favor. Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013).

However, conclusory statements and labels are insufficient. Enough facts must be provided to

"'state a claim for relief that is plausible on its face.'" Alexander v. U.S., 721 F.3d 418, 422 (7th

Cir. 2013) (quoted cite omitted).



                                                   1
       Plaintiff is civilly detained in the Rushville Treatment and Detention Center pursuant to

the Illinois Sexually Violent Persons Commitment Act, 725 ILCS 207/1, et seq. Plaintiff asserts

a Fourteenth Amendment due process claim against nine employees and officials at Rushville

due to his being placed in black box hand restraints when transported from the facility for

medical appointments and court writs. Plaintiff claims that the restraints hurt his hands, even

after they are removed. He also claims that he is unable to urinate while wearing restraints,

causing him discomfort when transported from Rushville to Cook County, a trip which allegedly

takes 12 hours.

       While Plaintiff does not particularly describe the hand restraints, the Court has reviewed

another Rushville case where the black box restraints were described as:

       a rectangular device measuring approximately four inches by three inches... When
       placed over the chain of a pair of handcuffs, it both limits a prisoner's ability to
       move his hands, and prevents access to the handcuffs' keyholes. … it is bolted
       with the handcuffs to a ring on the waist chain. The black box holds the hand “in
       front of [the] body in a fixed rotation and orientation, making it difficult to eat or
       use the bathroom.”

Levi v. Adams, No. 07-3304, 2010 WL 11545658, at *1 (C.D. Ill. Nov. 10, 2010) (internal

citation omitted). In Levi, it was noted that Black box restraints are used if a resident has been at

Rushville less than 120 days; has had one or more major violations within the past year; and has

been identified as violent, aggressive or an escape risk and is being transported from the facility.

Id.

       Plaintiff admits that in 2000, he and another resident escaped with the help of a Rushville

Security Aid. The escape took place while the pair were being transported from Rushville to

Cook County and resulted in a conviction and 30-year sentence. Plaintiff claims, however, that

he should no longer be subject to the black box restraints during transport as he has been in “A-


                                                  2
status” for approximately three years and has had only four disciplinary infractions in the four

years he has been at Rushville.

                                                  ANALYSIS

        As Plaintiff is a civil detainee rather than convicted prisoner, his § 1983 claim is

reviewed under the Due Process Clause of the Fourteenth Amendment, rather than the Eighth

Amendment. Under the Fourteenth Amendment standard, a detainee must make an objective

showing that the challenged conditions were sufficiently serious and a subjective showing that

“the officer acted with at least deliberate indifference to the challenged conditions.” Darnell v.

Pineiro, 849 F.3d 17, 29 (2d Cir. 2017). That is, that Defendants “knew, or should have known,

that the condition posed an excessive risk to health or safety” and “failed to act with reasonable

care to mitigate the risk.” Id. at 35.

        Plaintiff claims that the use of the restraints represents a wanton infliction of pain.

Plaintiff alleges, further, that the restraints are used to humiliate and degrade him and as

punishment for the escape. Plaintiff claims, somewhat ingenuously, that he does not object to

black box restraints being used on him, only to the manner in which they are applied. Plaintiff

clearly claims, however, that the restraints are being used without penological justification.

Furthermore, Plaintiff requests injunctive relief, that the Court order Rushville officials to “cease

their use of the black box restraints on Plaintiff.”

        Plaintiff also alleges that it is difficult for him to urinate while in the restraints and that he

is uncomfortable for the “12-hour trip” from Rushville to Cook County and back again. A

Google search, however, reveals that the drive time between the two is just over four hours and

not the length of time alleged in the complaint.



                                                    3
       Plaintiff’s claim must fail, however, as it is clearly established that the use of black box

restraints on Rushville detainees does not violate the Constitution. See Henderson v. Adams, No.

06-6451, 2007 WL 1958574 (N.D.Ill. June 29, 2007), (“[d]etainees may nevertheless be

subjected to conditions that advance goals such as preventing escape and assuring the safety of

others.”) (internal citations omitted). See Id. citing Hargett v. Adams, No. 02-1456, 2005 WL

399300 (N.D.Ill. Jan.14, 2005) where “[t]he court concluded that the use of black box restraints

on detainees constituted a legitimate, non-punitive security measure.” See also, Thielman v.

Leean, 282 F.3d 478, 480 (7th Cir. 2002) (transporting sexually violent detainee in waist belt and

leg chains did not violate due process, with the court noting another case where a civil detainee

escaped during transport and abducted a child). Id. at 485.

       Plaintiff fails to state a due process claim regarding Defendants’ use of black box

restraints when transporting him from the facility. This, particularly, as Plaintiff admittedly

planned and successfully executed an escape during a prior transport. As Plaintiff does not assert

a cognizable constitutional claim, the complaint is DISMISSED with prejudice.

       IT IS THEREFORE ORDERED:

            1)    Plaintiff's complaint is dismissed for failure to state a claim pursuant to Fed. R.

Civ. P. 12(b)(6) and 28 U.S.C. § 1915A. Any amendment to the Complaint would be futile

because Plaintiff cannot sustain a constitutional claim based on the use of black box restraints

when he is transported from the Rushville facility. This case is closed and all pending matters

are vacated. The clerk is directed to enter a judgment pursuant to Fed. R. Civ. P. 58.

       2)        If Plaintiff wishes to appeal this dismissal, he must file a notice of appeal with this

Court within 30 days of the entry of judgment. Fed. R. App. P. 4(a). A motion for leave to

appeal in forma pauperis should set forth the issues Plaintiff plans to present on appeal. See Fed.
                                                   4
R. App. P. 24(a)(1)(C). If Plaintiff does choose to appeal, he will be liable for the $505 appellate

filing fee irrespective of the outcome of the appeal.




_2/5/2020                                     _____s/Joe Billy McDade_______
ENTERED                                             JOE BILLY McDADE
                                              UNITED STATES DISTRICT JUDGE




                                                 5
